Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of the response on 12/07/2021, to the restriction/election requirement, is acknowledged. Claims 1-4, 6-9, 37-38, 50-51, 59-60, 71-72 and 76-79 are currently pending in this Application.
Response to Election/Restriction 
Applicant's election, without traverse, of Group I, claims 1-4, 6-9, 37-38, 50-51, 59-60, 71 and 76-79, drawn to a compound of formula (I) 
    PNG
    media_image1.png
    40
    107
    media_image1.png
    Greyscale
 , pharmaceutical composition, and elected species compound WJA88 (also known by compound 1) 
    PNG
    media_image2.png
    126
    282
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    24
    320
    media_image3.png
    Greyscale
, in the reply filed on December 7, 2021 is acknowledged.  Claims 1-4, 6-9, 37-38, 50-51, 59-60, 71 and 76-79 read on the elected species. 
Claim 72 and subject matter outside of the examined scope are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/02/2021.
Examination
The elected species appears allowable. Based on the elected species, in the compounds of formula I 
    PNG
    media_image1.png
    40
    107
    media_image1.png
    Greyscale
, R1 has been constructively elected as a phenyl, Ar as a phenyl, X as a C1-C6alkyl, Y as claimed and Z as a heteroaryl ring containing from 1 to 2 nitrogen atoms. Pursuant to M.P.E.P. §803.02, the claims were examined fully with respect to the elected species and further to the extent necessary to determine patentability of the elected subject matter as described in this paragraph. The expanded search encompasses the elected species and reads in part on claims 1-4, 6-9, 37-38, 50-51, 59-60, 71 and 76-79.
The need to limit examination is warranted based on the extensive permutations permitted on all the available variables, which require separate electronic searches and which structures are classified in different classes. Subject matter outside of the searched/examined scope are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions there being no allowable generic or linking claim. 

Specification Objection - Abstract

          Applicant is reminded of the proper content of an abstract of the disclosure.
          With regard particularly to chemical patents, for compounds or compositions, the general nature of the compound or composition should be given as well as the use thereof, e.g., The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.  Exemplification of a species could be illustrative of members of the class.  For processes, the reactions, reagents and process conditions should be stated, 
          The abstract of the disclosure is objected to because it fails to exemplify any members or formulae illustrative of its class.  Correction is required.  See MPEP § 608.01(b). The chemical structure of at least one compound should be incorporated into the abstract to overcome this objection.

Improper Markush Grouping Rejection
Claims 1-4, 6-9, 37-38, 50-51, 59-60, 71, 76 and 77 are rejected as being drawn to an improper Markush group of alternatives. The claims are drawn to multiple inventions due to all the variables and their unlimited variations with no apparent core. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
The Markush grouping of claims 1-4, 6-9, 37-38, 50-51, 59-60, 71, 76 and 77 is improper because the alternatives defined by the Markush grouping do not share both a substantial structural feature and a common use.   There is no common core or substantial structural feature shared among the compounds of formula (I) 
    PNG
    media_image1.png
    40
    107
    media_image1.png
    Greyscale
. The amount of structural variation present is enormous given the presence of no core and the permutations of the variables, which vary extensively, some being any type and size of rings, and which are not considered as art-recognized equivalents. A common use would not be expected from the structurally dissimilar compounds claimed.
In re Thompson and Tanner, 69 USPQ 148, In re Swenson, 56 USPQ 180, and In re Kingston, 65 USPQ 371. Note In re Milas 71 USPQ 212 in which the structural difference between vitamin A and D was sufficient to uphold the improper Markush rejection. Also see In re Winnek 73 USPQ 225 and In re Ruzicka 66 USPQ 226 in which structural differences were small and yet a similar holding was maintained. All these cases involved compounds in the pharmaceutical art known to be structure-sensitive. Of particular interest is Ex Parte Hozumi, 3 USPQ2d 1059, which reversed an improper Markush rejection “in view of the relatively large proportion of the structure of the compounds in the claimed class which is common to the entire class”. In contrast the amount of structural variation present herein is enormous given the presence of no fixed core in the structure of formula (I) and all the variables with their extensive 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a substantial structural similarity as well as a common use. Deletion of non-elected subject matter would also overcome this rejection.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-9, 37-38, 50-51, 59-60, 71 and 76-78 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

    PNG
    media_image1.png
    40
    107
    media_image1.png
    Greyscale
 of claim 1 wherein R1 is a halo, or is any type/kind of ring with any type and amount of atoms and bonds (aryl, heteroaryl, cycloaliphatic or heterocyclic), Ar is any type of aryl or heteroaryl ring, and Z is any type of heterocycloalkyl or heteroaryl, which are a long list of patentably distinct groups of any length and size, any amount of atoms and bonds, leading to numerous different combinations of compound structures.
The Applicant is reminded of the written description guidelines set out by the USPTO in MPEP 2163:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

The specification only depicts the following seven compounds 
    PNG
    media_image4.png
    105
    285
    media_image4.png
    Greyscale
 , 
    PNG
    media_image5.png
    123
    281
    media_image5.png
    Greyscale
,
    PNG
    media_image6.png
    86
    206
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    95
    206
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    91
    224
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    84
    199
    media_image9.png
    Greyscale
, and 
    PNG
    media_image10.png
    87
    230
    media_image10.png
    Greyscale
   , of the whole genus of compounds claimed of formula 
    PNG
    media_image1.png
    40
    107
    media_image1.png
    Greyscale
 , which contains billions of compounds that do not share a common core and are expected not to have the same use. The specification only describes how to make the first five compounds (at p. 18 and 26-31). The specification does not contain a written description for making the last two compounds above wherein the Z ring does not contain a nitrogen atom. 
In addition, of the whole genus of compounds, the only compounds that were tested were the following two:
    PNG
    media_image4.png
    105
    285
    media_image4.png
    Greyscale
  and 
    PNG
    media_image5.png
    123
    281
    media_image5.png
    Greyscale
. 
The two compounds  
    PNG
    media_image9.png
    84
    199
    media_image9.png
    Greyscale
 and 
    PNG
    media_image10.png
    87
    230
    media_image10.png
    Greyscale
   would not have been reasonably expected to have the same activity as that of the pyridyl. This is evidenced by the inactivity of the compound CMPD1 in the specification caused by the Z ring change into phenyl. See the Figures.
          If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
          The species described in the specification are not a representative sample of the claimed genus as the species are closer together in structure and only describe an extremely small portion of the claimed genus. In addition, the specification fails to teach the requisite structural features of the genus that would afford the alleged use. A correlation between the diverse structures of the genus and the alleged function is neither disclosed in the instant application nor commonly known in the art. 
            In this case substantial structural variation exists in the genus/subgenus embraced by the rejected claims; disclosure of species supporting the genus is limited to compounds reduced to practice, which scope is not commensurate with the scope of the genus/subgenus claimed; and common and sufficient structural attributes in the claimed genus/subgenus combined with a correlation between structure and function are not present.
        The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.   See In re Wilder, 736 F.2d 1516, 1521,  222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does  "little more than outlin[e] goals appellants hope the claimed invention  achieves and the problems the invention will hopefully ameliorate").  Accordingly, it is deemed that the specification does not disclose a representative number of working species of the genus, it does not describe in sufficient detail which are the compounds with the claimed function and does not .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6-9, 37-38, 50-51, 59-60, 71 and 76-77 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Welz et al. (WO 2016/066574).
	The prior art teaches the compounds of formula 
    PNG
    media_image11.png
    116
    241
    media_image11.png
    Greyscale
, wherein R1 is H, X is H, Y is F and A is 
    PNG
    media_image12.png
    91
    108
    media_image12.png
    Greyscale
 or 
    PNG
    media_image13.png
    59
    77
    media_image13.png
    Greyscale
  and pharmaceutical compositions thereof with acceptable excipients. See at least pages 76-77, claim 1, pages 128 (lines 15-18), 169 and 172. 

    PNG
    media_image14.png
    126
    230
    media_image14.png
    Greyscale
and compounds 17-20. The prior art compounds read on the instant compounds wherein X is a substituted C2 alkyl. 


Claim(s) 1, 3-4, 6-9, 37-38, 50-51, 59-60, 71 and 76-77 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Bladh et al. (US 2006/0035938).
	The prior art teaches the compound of formula


    PNG
    media_image15.png
    180
    509
    media_image15.png
    Greyscale
as an inhibitor of neutrophile elastase and pharmaceutical compositions containing the same, with an acceptable diluent or carrier. See para [0611] and for the compound, see para [0290] and Example 2.155.
Claim(s) 1-4, 6-9, 37-38, 50-51, 59-60, 71 and 77 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Lin et al. (US 2019/0169127- priority document with EF of Dec. 6, 2017 attached).


    PNG
    media_image16.png
    88
    223
    media_image16.png
    Greyscale
, 
    PNG
    media_image17.png
    86
    202
    media_image17.png
    Greyscale
, 
    PNG
    media_image18.png
    110
    306
    media_image18.png
    Greyscale
, 
    PNG
    media_image19.png
    118
    329
    media_image19.png
    Greyscale
and
    PNG
    media_image20.png
    82
    216
    media_image20.png
    Greyscale
and their pharmaceutical compositions with acceptable excipients. See priority document, at least pages 95-96, 106 and claims 255-256.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 6-9, 37-38, 50-51, 59-60, 71 and 77-78 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2019/0169127-same as above).
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Lin teaches compounds of formula (V) 
    PNG
    media_image21.png
    98
    274
    media_image21.png
    Greyscale
that anticipate the instant claims and that are also tubulin inhibitors, such as compounds 

    PNG
    media_image16.png
    88
    223
    media_image16.png
    Greyscale
, 
    PNG
    media_image17.png
    86
    202
    media_image17.png
    Greyscale
, 
    PNG
    media_image18.png
    110
    306
    media_image18.png
    Greyscale
, 
    PNG
    media_image19.png
    118
    329
    media_image19.png
    Greyscale
and
    PNG
    media_image20.png
    82
    216
    media_image20.png
    Greyscale
, and their pharmaceutical compositions with acceptable excipients. See priority document, at least pages 95-96, 106 and claims 255-256. Lin teaches that the heteroaryl 
    PNG
    media_image22.png
    49
    55
    media_image22.png
    Greyscale
, which is represented by the various heteroaryl rings in the above compounds, is substituted by R45, which is a hydrogen, -OH, or Me. See paragraph [00158] at page 18.
Ascertainment of the Difference Between the Prior Art and the Claims
(MPEP §2141.012)
The compound of Lin of formula 
    PNG
    media_image20.png
    82
    216
    media_image20.png
    Greyscale
differs from the compound WJA69b of claim 78 in the –OH substitution at the pyridyl ring. The compound WJA69c of claim 78 additionally differs in the position of the nitrogen of the pyridinyl ring. The claimed and prior art compounds claim exactly the same use as tubulin inhibitors. 
Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

One of ordinary skill in the art is a chemist practitioner with the knowledge and skills of the authors of the reference cited to support the examiner's position. 
Lin et al. taught that the compounds of formula V 
    PNG
    media_image21.png
    98
    274
    media_image21.png
    Greyscale
in which B4 is pyridyl, q4 is 1, R45 is a hydrogen, -OH, or Me,  L44 is a bond, R44 is hydrogen,  L43 is (CH2)3, R42 is hydrogen,  R41 is fluoro and n4 is 1, are particularly useful as tubulin inhibitors. See pages 15-18, particularly see the preferred embodiments described at paragraphs [00133], [00139], [00147]-[00160]. Artisans interested in tubulin inhibitors would have found the formula (V) with the description of preferred embodiments, and the compound examples of Lin (some depicted above) to be appropriate leads on the basis of their known biological activity. Once the artisan would have identified them as suitable leads, the artisan would have B4 is an unsubstituted pyridyl because Lin particularly taught that the R45 substituent is also preferably a hydrogen and that this would provide additional tubulin inhibitors for the treatment of cancer. In addition, it would have been obvious to make the pyridyl compound example of Lin above without the –OH substitutent, since one would have known that a simple pyridyl ring contains no substituents at all. See In re Druey, 319 F.2d 237, 240, 138 USPQ 39, 41 (CCPA 1963) (omission of methyl group from pyrazole ring).  Further, there are three possible position isomers for the nitrogen of the B4 pyridyl, these are ortho, meta and para. The ordinary skill artisan would have been motivated to make the compounds wherein B4 is pyridyl as preferred, with the nitrogen at the ortho, meta or para positions because these compounds would be expected to have the same properties. The prior art compounds are tubulin inhibitors as claimed. MPEP 2144.09, second paragraph, states, “Compounds which are position isomers or homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
The analysis above is consistent with MPEP 2144.09 which provides guidelines for the examination of applications when close structural similarity exists.
In addition, under the Supreme Court rationales in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007), at least exemplary rationales (A), (B) and (G) apply:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
 that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Claim Objections
Claim 79 is objected to for depending if a rejected claim, but would be allowable if written in independent form.
Conclusion
Claims 1-4, 6-9, 37-38, 50-51, 59-60, 71 and 76-78 are rejected. Claims 79 is objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865. The examiner can normally be reached Monday-Friday 9am-4pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626